Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5 and 11-17 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for (hyper-) branched polyethyleneimine (PEI) with trimesoylchloride (TMC) or from the reaction of (hyper-)branched PEI with glutaraldehyde, does not reasonably provide enablement for any other product.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Specification is limited to the examples only showing the production of membranes formed from the reaction of (hyper-) branched PEI with TMC (see Examples 1-16) or from the reaction of (hyper-) branched PEI with glutaraldehyde (see Examples 17,18).  The membranes were tested for UF performance and ion rejection.  
While applicant explains the production of above membranes, there is no disclosure that shows how other polymers that are capable of forming stable complexes with metal ions can be made without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-5 and 11-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The expression "at least one polymer P comprising a plurality of functional groups G capable of forming stable complexes with metal ions selected from (...)" in claim 1 is not sufficiently clear.  In particular, in a first place, the expression "stable complexes" is relative and as such does not clearly define the boundaries of the scope of protection.  Further, functional groups as such may be more or less capable of forming complexes with metal ions depending on the polymer to which they are bound or depending on the working conditions, it is thus not clear from the description which functional groups are intended by the said expression.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Journal of Membrane Science 430 (2013) 129-139 to Wangxi et al. (hereinafter referred to as Wangxi ‘430).
Regarding claims 1 and 14, Wangxi ‘430 teaches a composite nanofiltration membrane (see title and abstract) comprising a carrier or support polyethersulfone (PES) ultrafiltration hollow fiber membrane (see 2.1 Materials and chemicals), wherein said carrier membrane has a porous structure wherein the average pore diameter on one surface is smaller than in the rest of the membrane (see lines 1-3 of chap. 2.1 Materials and chemicals on p.130 and references), an active skin layer prepared through interfacial polymerization (s. p.130, right column, 1st lines of chapter 2.2) comprising at least one polymer comprising a plurality of functional groups capable of forming stable complexes with metal ions selected from Ca, Mg, Al, Cu, Ni, Pb, Zn, Sb, Co, Cr, Cd, Hg and/or Ag, wherein said active layer is located on the surfaces of the rejection layers of the carrier membrane and throughout the porous structure of carrier membrane.  Although the capability of forming stable complexes is not disclosed expressis verbis, the use of the same materials and a similar preparation method in Wangxi ‘430 as in the examples of the application implies the same properties are present in Wangxi ‘430.  The membranes of Wangxi ‘430 are used for the softening of water and in particular for the removal of ions of Ca, Mg or Na (see 3.4 Performance of composite NF hollow fibers for low-pressure softening on p. 137).
Regarding claims 2 and 4, Wangxi ‘430  discloses that the active skin layer on the inner surface or lumen of the HF (see abstract, chapter 2.2), applied on a single pore hollow fiber. 
Regarding claims 6-9, Wangxi ‘430 teaches that TMC and the branched PEI are those components used in the examples of the application. Thus the choice of the polymer PEI, the crosslinking with TMC and the presence of acyl groups are known (see chapters 2.1 and 2.2). 
chap. 2.1 Materials and chemicals on p.130). 
Regarding claim 13, Wangxi ‘430 teaches the use of membrane for water softening application in hard water in domestic water supply or industrial applications (see chap. 1. Introduction).
Regarding claim 15, Wangxi ‘430 discloses a process for making
membrane and comprising the steps of 
-providing a support or carrier PES ultrafiltration hollow fiber membrane (see chap. 2.1 and 2.2);
-applying TMC in a hydrocarbon solvent, in particular cyclohexane (see first paragraph of chap. 2.2 on p.130);
-applying an aqueous solution of PEI to the surface of the HF membrane and allow interfacial polymerization, which can be considered as the cross-linking described in present application (see chap. 2.2).

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being anticipated by US 2015/0367293 A1 (hereinafter referred to as Shih).
Regarding claim 14, Shih teaches a composite nanofiltration membrane (see abstract) comprising a carrier or support ultrafiltration hollow fiber membrane (see Example 1), wherein said carrier membrane has a porous structure wherein the average pore diameter on one surface is smaller than in the rest of the membrane i.e. ultrafiltration membrane, an active skin layer prepared through interfacial polymerization (see Example 1) comprising at least one polymer comprising a plurality of functional groups capable of forming stable complexes with metal ions selected from Ca, Mg, Al, Cu, Ni, Pb, Zn, Sb, Co, Cr, Cd, Hg and/or Ag, wherein said active layer is located on the surfaces of the rejection layers of the par. [0016], [0018], [0034], [0036], Table 1, par. [0041] as well as examples 1-4).  
Regarding claims 15-17, Shih discloses a process for making membrane (see Example 1) and comprising the steps of 
-providing a support or carrier ultrafiltration hollow fiber membrane;
-applying solution of TMC in a hydrocarbon solvent, in particular hexane;
-applying an aqueous solution of PEI and solution of TMC in hexane to the inner surface of the HF membrane and allow interfacial polymerization, which can be considered as the cross-linking described in present application;
-rinsing the membrane composite deionized water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Journal of Membrane Science 430 (2013) 129-139 to Wangxi et al. (hereinafter referred to as Wangxi ‘430).
Wangxi ‘430 teaches the process for removing metal ions from an aqueous system as disclosed above.
Claim 5 differs from Wangxi ‘430 in reciting that the rejection layer is located on an outside of carrier membrane.			
The choice of applying the skin layer on the outer surface or to use a multi-bore hollow fiber, would be a matter of usual choices for the skilled person according to his needs for instance outside-in filtration rather than inside-out filtration and would have been obvious to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
1/29/21